DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
For the purpose of this examination, the following “a controller including a processor and a memory storing a temperature holding control program that includes computer-executable instructions to perform” will be interpreted as --a controller comprising a processor and a memory, the memory stores a temperature holding control program that includes computer-executable instructions to perform--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9
Claim 1 recites “the processor executes a temperature holding control”.  It is unclear as to what the “temperature holding control” is.  Is it a physical part of the controller, a separate device, a program stored on the computer, software on the cloud, or something else?  For the purpose of this examination any controller/processor that controls the displacement driving unit and the rotation driving unit is capable controlling, determining, executing, or obtaining any of the claimed functions.
Claim 1 recites “a temperature holding control” and “in temperature holding control”.  It is unclear if these are the same holding control or if one or both are the temperature holding control program.  For the purpose of this examination, these limitations will be interpreted as being the same temperature holding control.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 102(a1) as anticipated by Babb et al. (US 2011/0172802 A1).
The following rejections are based on the interpretation that the holding control program is doing the controlling, determining, executing, or obtaining of the claimed functions. 
Regarding claim 1, Babb discloses: 
A friction stir spot welding (FSSW) device [friction stir spot welding machine; 0003, figure 3] that performs spot welding of a plurality of plate materials, which are lapped to each other [note that the lapped materials are considered material worked upon], the friction stir spot welding device comprising: 
a displacement driving unit [tool holder (32); 0034-0035] that displaces lapped portions of the plurality of plate materials and a tool relatively to each other; 
a rotation driving unit [tool holder (32); 0034-0035] that rotates the tool; and 
a controller including a processor and a memory [computer; 0039. Note that since 0039 states “A computer control program is used for controlling the operation of the friction stir welding machine” a computer is inherently present since the program is for a computer and a computer inherently has a processor and memory in order to be able to execute and store programs.  Should the applicant prove that a computer is not inherent and does not inherently have a processor and memory, it would have been beyond obvious to one of ordinary skill in the art before the effective filing date of the invention to use a computer to execute the program since it is a “computer” controlled program and to use a computer with a processor and memory since such computers are readily available.] storing a temperature holding control program [the computer control program is used for controlling the operation of the friction stir welding machine including; 0039] that includes computer-executable instructions to perform friction stir spot welding by controlling the displacement driving unit and the rotation driving unit so that the tool is plunged into the lapped portions while rotating the tool [0034, 0043-0051, and figure 4], 
wherein during the friction stir spot welding, the processor executes a temperature holding control in which the processor controls the rotation driving unit so that a rotational speed of the tool is set to a value that is equal to or lower than a predetermined rotational speed at which a temperature of the tool is regarded as being equal to a welding temperature of the lapped portions, and in temperature holding control, the processor controls the displacement driving unit to increase and reduce a welding pressure or plunge depth of the tool so that the temperature of the tool is maintained in a predetermined set temperature range [the Babb computer is capable of performing the claimed functions since it is the processor, not the holding control program, that is controlling, determining, executing, or obtaining the claimed functions].
Concerning any claimed results, materials, and/or functions:
Since the prior art apparatus, i.e. the apparatus based on the (combined) prior art reference(s) above, is structurally identical to the claimed apparatus, it is the examiner’s position that the prior art apparatus is capable of achieving any claimed function with any claimed material to achieve any claimed result.  This reasoning applies to any claim below where functional language, material worked upon, and/or a result is claimed.   

Regarding claims 2-7, the Babb computer is capable of performing the claimed functions since it is the processor, not the holding control program, which is controlling, determining, executing, or obtaining the claimed functions.   
Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Babb et al. (US 2011/0172802 A1).
The following rejections are based on the interpretation that the holding control program is doing the controlling, determining, executing, or obtaining of the claimed functions. 
Regarding claim 1, Babb discloses: 
A friction stir spot welding (FSSW) device [friction stir spot welding machine; 0003, figure 3] that performs spot welding of a plurality of plate materials, which are lapped to each other [note that the lapped materials are considered material worked upon], the friction stir spot welding device comprising: 
a displacement driving unit [tool holder (32); 0034-0035] that displaces lapped portions of the plurality of plate materials and a tool relatively to each other; 
a rotation driving unit [tool holder (32); 0034-0035] that rotates the tool; and 
a controller including a processor and a memory [computer; 0039. Note that since the 0039 states “A computer control program is used for controlling the operation of the friction stir welding machine” a computer is inherently present since the program is for a computer and a computer inherently has a processor and memory in order to be able to execute and store programs.  Should the applicant prove that a computer is not inherent and does not inherently have a processor and memory, it would have been beyond obvious to one of ordinary skill in the art before the effective filing date of the invention to use a computer to execute the program since it is a “computer” controlled program and to use a computer with a processor and memory since such computers are readily available.] storing a temperature holding control program that includes computer-executable instructions to perform friction stir spot welding by controlling the displacement driving unit and the rotation driving unit so that the tool is plunged into the lapped portions while rotating the tool [0034, 0043-0046, and figure 4], 
wherein during the friction stir spot welding, the processor executes a temperature holding control in which the processor controls the rotation driving unit so that a rotational speed of the tool is set to a value that is equal to or lower than a predetermined rotational speed at which a temperature of the tool is regarded as being equal to a welding temperature of the lapped portions [the tool temperature is assigned a value and range and the program adjusts the RPM to maintain the temperature in the range if needed; 0048-0049 and figure 4], and 
in temperature holding control, the processor controls the displacement driving unit to increase and reduce a welding pressure or plunge depth of the tool so that the temperature of the tool is maintained in a predetermined set temperature range [the tool temperature is assigned a value and a range and the program adjusts the Z axial load to maintain the temperature in the range if needed; 0048-0050 and figure 4].
Concerning any claimed results, materials, and/or functions:

Should the applicant prove that the lapped material is not material worked upon or is part of the code, FSSW lap joints is extremely well-known since they are commonly used in manufacturing of vehicles and are a substitute of resistance spot welded lap joints.   
Regarding claim 2, Babb discloses: 
wherein during the execution of the temperature holding control program, the processor controls the displacement driving unit so that the welding pressure or plunge depth of the tool is:
increased and reduced repeatedly in a predetermined change pattern, in a state in which the temperature of the tool is within the predetermined set temperature range [the tool temperature is assigned a value and the program adjusts the Z axial load up or down to maintain the temperature in the range if/as needed; 0048-0050 and figure 4], 
reduced when the temperature of the tool exceeds the predetermined set range, and increased when the temperature of the tool falls below the predetermined set range [the tool temperature is assigned a value and the program adjusts the Z axial load up or down to maintain the temperature in the range if/as needed; 0048-0050 and figure 4].
Regarding claim 3, Babb discloses: 

reduced when the temperature of the tool exceeds the predetermined set temperature range [the frequency of adjusting parameter “N” becomes zero when the parameter reaches its maximum/minimum set point; 0040, 0049], and 
increased when the temperature of the tool falls below the predetermined set temperature range.
Regarding claim 7, Babb discloses: 
wherein during the execution of the temperature holding control program, the processor controls the rotation driving unit to adjust the rotational speed of the tool so that the temperature of the tool is maintained in the predetermined set temperature range [0049].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Babb et al. (US 2011/0172802 A1) as applied to claim 1 above, and further in view of Chen et al. (US 2018/0354064 A1).
The following rejections are based on the interpretation that the holding control program is doing the controlling, determining, executing, or obtaining of the claimed functions. 
Regarding claim 4, Babb does not teach: 
wherein in a case where the processor determines that the tool has reached a predetermined completion depth of the lapped portions in the temperature holding control program, the processor controls the displacement driving unit to retract the tool out of the lapped portions.
Chen teaches FSSW wherein controller (11) is programmed to control all aspects of the welding process including the retraction of the tool (16) when a predetermined plunge depth is reached; 0028, 0046, and figure 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the retraction of the tool when a predetermined depth is achieved into the Babb computer control program in order to stop the FSSW at the appropriate depth.  
Regarding claim 5, Babb does not teach: 
wherein prior to execution of the temperature holding control program, the processor executes an initial plunge control in which the processor controls the rotation driving unit and the displacement driving unit so that the tool is plunged into the lapped portions in a state in 
Chen teaches the rotational speed of the tool may vary during the plunge in order to achieve varying results; 0045. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate this concept into the Babb program in order to control the heat input.  One would have been motivated to have a higher initial speed in order to bring the temperature of the weldment up faster and then reduce the RPM once the desired temperature is reached so as to reach the desired temperature/heat input, minus any unexpected results.   
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Babb et al. (US 2011/0172802 A1) as applied to claim 1 above.
Regarding claim 6, Babb teaches: 
wherein the processor obtains, as the temperature of the tool, an inner temperature of the tool in a region [thermocouple disposed within tool (10) and that there is a lag time for the tool to respond to a temperature time; 0037, 0057].
Babb does not teach:
the region is within 2mm from a contact surface of the tool which contacts the lapped portions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place the thermocouple as close as possible to the weld zone/contact surface in order to reduce the lag time and to get most accurate temperature reading possible.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Babb et al. (US 2011/0172802 A1) as applied to claim 1 above, and further in view of Fujii et al. (US 2010/0178526 A1).
Regarding claim 9, Babb does not teach: 
wherein an upper limit threshold of the predetermined set range is set to a temperature lower than an Ac3 transformation point.
Fujii teaches keeping the temperature of the weldment at or below the A1 line, 723°C, during friction stir welding in order to avoid the formation of the hard and brittle martensite phase; 0011.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to keep the temperature of the weldment at or below the A1 line, 723°C, during friction stir welding in order to avoid the formation of the hard and brittle martensite phase.

Response to Arguments
Applicant's arguments filed 12/7/20 have been fully considered but they are not persuasive.
The applicant agues, “Babb fails to disclose the claimed processor controlling the displacement driving unit to repeatedly increase and reduce a welding pressure or plunge depth of the tool so that the temperature of the tool is maintained in a predetermined set temperature range.”  The examiner disagrees.  Babb clearly teaches the computer controlled 
The applicant argues, “Babb does not teach modifying multiple control parameters at the same time.”  This argument is not persuasive since it is not commensurate with the scope of the claims.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735